In re Shields, Richard Barba; applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. CW-0085; Parish of Orleans, Civil District Court, Div. “L”, No. 87-6715.
Writ granted. The judgments of the courts below are reversed. The content of the tapes may not be introduced into evidence, if the tapes were obtained in violation of La.R.S. 14:322.1(C). The trial court is ordered to conduct an evidentiary hearing and to exclude from evidence any tape obtained in violation of the law and to exclude any psychiatric evaluation which has been influenced by such an inadmissible tape.